Exhibit 10.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made effective as
of January 9, 2009 (the “Effective Date”) by and between Gary Sidorsky
(“Sidorsky” or the “Executive”) and American Defense Systems, Inc. (“ADSI” or
the “Company”).

 

WHEREAS, ADSI and Sidorsky have previously entered into an employment agreement
dated January 1, 2007 (the “Employment Agreement”); and

 

WHEREAS, ADSI and Sidorsky desire to amend the Employment Agreement between the
parties.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, ADSI
and Sidorsky hereby agree as follows:

 

1.                                       Section 3.2 of the Employment Agreement
(Annual Bonuses) as set forth in Schedule A, is hereby amended and restated as
follows:

 

Executive shall be entitled to earn and be paid an annual bonus each fiscal year
of 2.5% of the increase in the Company’s EBITDA over the preceding year (“Annual
Bonus”).  (For example, in 2009 Executive would be entitled to 2.5% of the
amount by which EBITDA for the fiscal year ended in 2009 is greater than the FYE
in 2008).  The Annual Bonus, if earned, shall be paid in cash after the date the
Company’s auditors issue their audit report on the Company’s financial
statements for the fiscal year with respect to which such Annual Bonus relates,
and in any event, not later than seventy-four (74) days after the last day of
such fiscal year, and in a manner in accordance with the Company’s regular
payroll practices for executive employees.  The term “EBITDA” means earnings
before interest income, interest expenses, taxes, depreciation and amortization
of the Company’s consolidated businesses each as determined in accordance with
U.S. generally accepted accounting principles.  If otherwise eligible, Executive
need not be employed by the Company at the time the Annual Bonus is calculated
and/or paid out in order to receive the Annual Bonus, as applicable, if his
employment terminates for any reason before the end of the applicable fiscal
year.

 

2.                                       Section 3.5.1 of the Employment
Agreement (Vacation) as set forth in Schedule A, is hereby amended and restated
as follows:

 

Executive shall be entitled to four (4) weeks of paid vacation each calendar
year.  In the event that the Company terminates Executive’s employment without
cause or Executive terminates his employment for Good Reason, the Company shall
pay for all unused vacation for the remainder of the Company’s then current
fiscal year.

 

3.                                       Section 6.4 of the Employment Agreement
(Tax Treatment of Payments or Benefits) is hereby amended and restated as
follows:

 

(a)                                  Each payment made pursuant to the terms of
this Agreement is intended as a separate payment within the meaning of Code
Section 409A and Department of Treasury

 

--------------------------------------------------------------------------------


 

regulations and other interpretive guidance issued thereunder. To the extent
applicable and notwithstanding any other provision in this Agreement, this
Agreement, including but not limited to a Change of Control as set forth in
Section 5.4, and payments or benefits hereunder shall be administered, operated
and interpreted in accordance with Code Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulation or other guidance that may be issued after the
Effective Date of this Agreement; provided, however, in the event that the
Company determines that any payments or benefits hereunder may be taxable to
Executive under Code Section 409A and related Department of Treasury guidance
prior to the payment and/or delivery of such amount, the Company may (i) adopt
such amendments to the Agreement that the Company reasonably and in good faith
determines necessary or appropriate to preserve the intended tax treatment of
the benefits provided under this Agreement and/or (ii) take such other actions,
including delaying the payment or delivery hereunder, as the Company determines
necessary or appropriate to comply with or exempt the payments or benefits from
the requirements of Code Section 409A.

 

(b)                                 If Executive is subject to a federal excise
tax on all or any part of any payment made pursuant to this Agreement under Code
Section 4999 (or any successor thereto), the Company shall pay Executive an
additional amount sufficient, considering the state and federal income and other
taxes that Executive will be required to pay with respect to such additional
amount, to provide Executive on an after-tax basis an amount equal to the
amounts to be paid to Executive under this Agreement without regard to such
excise tax.

 

4.                                       Confirmation of the Employment
Agreement.  Except as amended hereby, all of the terms of the Employment
Agreement shall remain and continue in full force and effect and are hereby
confirmed in all respects, and all references to the Employment Agreement and
the Amendment To Employment Agreement shall be deemed to refer to the Employment
Agreement as amended hereby.

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date set forth above.

 

 

American Defense Systems, Inc.

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By

 

 

 

       Gary Sidorsky

 

2

--------------------------------------------------------------------------------